Aristides P. Mendez was convicted of breaking and entering an automobile with intent to commit grand larceny, and he appeals.
Affirmed.
This appeal is from a conviction of breaking and entering an automobile with intent to commit grand larceny.
The first claim for reversal is that the state's evidence is circumstantial and insufficient. We have reviewed the evidence and find it sufficient to support the jury's verdict.
The second ground of attack is directed to an assertion that inflammatory remarks were made to the jury in the closing argument by the state attorney. On this we also must hold against the appellant. The remarks, if made, were not objected to at the time and thereby afforded the trial court no opportunity to rule upon the objection or otherwise right the wrong. Furthermore, the remarks have not been duly and properly authenticated to this Court by the trial court.
Finding no error the judgment is affirmed.
ADAMS, C.J., and TERRELL, SEBRING, and BARNS, JJ., concur.